1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CONSUELO ANGELA YSAIS (n/k/a LEYBA),

 8          Petitioner-Appellee,

 9 v.                                                                   NO. 29,915

10 CHRISTOPHER YSAIS,

11          Respondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
13 Matthew G. Reynolds, District Judge

14 Consuelo Angela Ysais
15 Rio Rancho, NM

16 for Appellee

17 Christopher Ysais
18 Rio Rancho, NM

19 for Appellant


20                                 MEMORANDUM OPINION

21 BUSTAMANTE, Judge.

22          Father, pro se, appeals from the child custody order filed on August 26, 2009,

23 granting sole custody of the child to Mother, and granting visitation rights to Father.
 1 We proposed to affirm in a calendar notice. Father responded to that notice with a

 2 memorandum in opposition. We have carefully reviewed Father’s arguments, but we

 3 are not persuaded that affirmance is not the correct disposition in this case. We

 4 therefore affirm.

 5        Father repeats the claims that were included in his docketing statement. In

 6 summary calendar cases, such as this, the party who opposes the proposed disposition

 7 set out in the calendar notice has the burden of clearly pointing out errors in fact or

 8 law in that proposed disposition. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24,

 9 124 N.M. 754, 955 P.2d 683; see also State v. Ibarra, 116 N.M. 486, 489, 864 P.2d

10 302, 305 (Ct. App. 1993); State v. Sisneros, 98 N.M. 201, 202-03, 647 P.2d 403, 404-

11 05 (1982). Father has not met that burden. Instead, Father repeats the arguments

12 previously made; the arguments that were fully addressed in our calendar notice.

13        Therefore, for the reasons discussed in our calendar notice, we affirm the

14 district court’s decision.

15        IT IS SO ORDERED.

16
17                                         MICHAEL D. BUSTAMANTE, Judge
18 WE CONCUR:


19
20 CYNTHIA A. FRY, Judge


                                              2
1
2 LINDA M. VANZI, Judge




                          3